Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ernest Perry appeals the district court’s orders denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2012) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for substantially the reasons stated by the district court.* See United States v. Goodwyn, 596 F.3d 233 (4th Cir.2010); United States v. Perry, No. 3:08-cr-00399-HEH-1, 2012 WL 8466131 (E.D.Va. Sept. 22, 2013; Sept. 13, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We note that Fed.R.Civ.P. 59(e) does not apply to a criminal motion under 18 U.S.C. § 3582. see United States v. Goodwyn, 596 F.3d 233, 235 n. * (4th Cir.2010).